Citation Nr: 1752623	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  16-41 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a mental health disorder to include posttraumatic stress disorder, anxiety, and depression.

2.  Entitlement to service connection for a fungal skin infection to include nails.

3.  Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for residuals, postoperative benign fibrolipoma right mastoid area.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney




ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from February 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied entitlement to service connection for a mental health condition, a fungal skin infection, diabetes mellitus type II, and residuals, postoperative benign fibrolipoma right mastoid area.  The Veteran submitted a notice of disagreement in August 2013.  A statement of the case was issued in July 2016.  The Veteran perfected a timely substantive appeal in August 2016.

In his substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  However, in correspondence dated March 2017, he withdrew his request for a Board hearing via his representative.  38 C.F.R. § 20.704(e) (2017).

This appeal was processed using the Virtual Benefits Management System (VBMS) and Legacy Content Manager (formerly Virtual VA) paperless claims processing systems.






	(CONTINUED ON NEXT PAGE)
FINDING OF FACT

The Board received notification that the Veteran died on October [REDACTED], 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, an appellant's claim does not survive his or her death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C. § 5121A; see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b).


ORDER

The appeal is dismissed.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


